DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because is it the same as U.S. Patent Nos. 10,986,498 and 10,460,735.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,986,498. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method and system comprising: generating an audio signal encoding an utterance captured by a microphone of a user device, the user device having a plurality of different users; transmitting, from the user device, the audio signal encoding the utterance to a server in communication with the user device, the server configured to:
determine a speaker of the utterance from one of the plurality of different users of the user device based on a comparison between the audio signal encoding the utterance and corresponding speaker verification data stored on the server for each user of the
plurality of different users of the user device; and process the audio signal encoding the utterance using a speech recognition module to identify a particular action for the user device to execute; and executing the particular action identified by the server, the particular action when executed causing a particular application to launch on the user device based on corresponding user permissions associated with the speaker determined by the server to access the particular action.
Claims 1 and 2 of the instant application are similar to claim 1 of U.S. Patent No. 10,986,498.  
Claim 3 of the instant application is similar to claim 3 of U.S. Patent No. 10,986,498.
Claims 4 and 5 of the instant application are similar to claims 4 and 5, respectively, of U.S. Patent No. 10,986,498.
Claim 6 of the instant application is similar to claim 2 of U.S. Patent No. 10,986,498.
Claim 7 of the instant application is similar to claim 6 of U.S. Patent No. 10,986,498.
Claim 8 of the instant application is similar to claim 7 of U.S. Patent No. 10,986,498.
Claims 9 and 10 of the instant application are similar to claim 10 of U.S. Patent No. 10,986,498.
Claims 11 and 12 of the instant application are similar to claim 11 of U.S. Patent No. 10,986,498.
Claim 13 of the instant application is similar to claim 13 of U.S. Patent No. 10,986,498.
Claims 14 and 15 of the instant application are similar to claims 14 and 15 of U.S. Patent No. 10,986,498. 
Claim 16 of the instant application is similar to claim 12 of U.S. Patent No. 10,986,498.
Claims 17 of the instant application is similar to claim 16 of U.S. Patent No. 10,986,498.
Claim 18 of the instant application is similar to claim 17 of U.S. Patent No. 10,986,498.
Claims 19  and 20 of the instant application are similar to claim 20 of U.S. Patent No. 10,986,498.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,460,735. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method and system comprising: generating an audio signal encoding an utterance captured by a microphone of a user device, the user device having a plurality of different users; transmitting, from the user device, the audio signal encoding the utterance to a server in communication with the user device, the server configured to:
determine a speaker of the utterance from one of the plurality of different users of the user device based on a comparison between the audio signal encoding the utterance and corresponding speaker verification data stored on the server for each user of the
plurality of different users of the user device; and process the audio signal encoding the utterance using a speech recognition module to identify a particular action for the user device to execute; and executing the particular action identified by the server, the particular action when executed causing a particular application to launch on the user device based on corresponding user permissions associated with the speaker determined by the server to access the particular action.
Claims 1,2, and 6 of the instant application are similar to claim 1 of U.S. Patent No. 10,460,735.  
Claim 3 of the instant application is similar to claim 7 of U.S. Patent No. 10,460,735.
Claims 4 and 5 of the instant application are similar to claims 3 and 4, respectively, of U.S. Patent No. 10,460,735.
Claim 7 of the instant application is similar to claim 5 of U.S. Patent No. 10,460,735.
Claim 8 of the instant application is similar to claim 6 of U.S. Patent No. 10,460,735.
Claim 9 of the instant application is similar to claim 11 of U.S. Patent No. 10,460,735.
Claim 10 of the instant application is similar to claim 8 of U.S. Patent No. 10,460,735.
Claims 11 and 12 of the instant application are similar to claim 12 of U.S. Patent No. 10,460,735.
Claim 13 of the instant application is similar to claim 18 of U.S. Patent No. 10,460,735.
Claims 14 and 15 of the instant application are similar to claims 14 and 15 of U.S. Patent No. 10,460,735. 
Allowable Subject Matter
Claims 1-20 are rejected based on the double patenting rejection above, but would be allowable if terminal disclaimers for the two previous patents discussed above are submitted. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Maes et al. (6,073,101), shows it is well known to have a text independent speaker recognition system that can enroll different commands for a specific user. Yun et al. (2015/0081295) show it is well known to launch different applications in response to a voice command spoken by an authorized user. In regard to claims 1 and 11, the prior art does not show or suggest executing the particular action identified by the server, the particular action when executed causing a particular application to launch on the user device based on corresponding user permissions associated with the speaker determined by the server to access the particular action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moreno et al. (10,403,291) show a system and method for improving speaker verification across locations, languages, and dialects.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        November 14, 2022